20-416
     Banjade v. Garland
                                                                                     BIA
                                                                           Christensen, IJ
                                                                            A 208 597 272



                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3   Square, in the City of New York, on the 19th day of November, two thousand
 4   twenty-one.
 5
 6   PRESENT:
 7              JON O. NEWMAN,
 8              DENNY CHIN,
 9              RICHARD J. SULLIVAN,
10                    Circuit Judges.
11   _____________________________________
12
13   BHARAT CHANDRA BANJADE
14           Petitioner,
15
16                        v.                                      20-416
17                                                                NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
 1   _____________________________________
 2
 3   FOR PETITIONER:                     Jason Schaffer, Esq., New York, NY.
 4
 5   FOR RESPONDENT:                     Ethan P. Davis, Acting Assistant Attorney
 6                                       General, Civil Division; Anthony C. Payne,
 7                                       Assistant Director; Judith R. O’Sullivan, Trial
 8                                       Attorney, Office of Immigration Litigation,
 9                                       United States Department of Justice,
10                                       Washington, DC.

11         UPON DUE CONSIDERATION of this petition for review of a Board of

12   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

13   DECREED that the petition for review is DENIED.

14         Petitioner Bharat Chandra Banjade, a native and citizen of Nepal, seeks

15   review of a January 7, 2020 decision of the BIA affirming an April 17, 2018 decision

16   of an Immigration Judge (“IJ”) denying his application for asylum, withholding of

17   removal, and protection under the Convention Against Torture (“CAT”). In re

18   Bharat Chandra Banjade, No. A208 597 272 (B.I.A. Jan. 7, 2020), aff’g No. A208 597

19   272 (Immig. Ct. N.Y. City Apr. 17, 2018). We assume the parties’ familiarity with

20   the underlying facts and procedural history.

21         When the BIA’s “opinion closely tracks the IJ’s reasoning” without

22   “expressly ‘adopt[ing]’” it, we typically consider both opinions “for the sake of


                                              2
 1   completeness.” Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

 2   2006). We review adverse credibility determinations for substantial evidence, see

 3   Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018), and treat the agency’s

 4   findings of fact as “conclusive unless any reasonable adjudicator would be

 5   compelled to conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B).

 6         Here, the agency denied relief on the basis of an adverse credibility finding.

 7   “Considering the totality of the circumstances, and all relevant factors, a trier of

 8   fact may base a credibility determination on the demeanor, candor, or

 9   responsiveness of the applicant . . . , the inherent plausibility of the applicant’s . . .

10   account,” and inconsistencies within and between an applicant’s statements. Id.

11   § 1158(b)(1)(B)(iii). “We defer . . . to an IJ’s credibility determination unless, from

12   the totality of the circumstances, it is plain that no reasonable fact-finder could

13   make such an adverse credibility ruling.” Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167

14   (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d at 76.

15         Substantial     evidence     supports     the    agency’s    adverse    credibility

16   determination. The agency reasonably relied on the cumulative effect of many

17   inconsistencies between Banjade’s testimony, a letter from his wife, and police

18   reports, regarding such matters as who reported the 2013 and 2015 attacks to the
                                                 3
 1   police, whether the police report of the 2015 attack was contemporaneous, whether

 2   his wife and father were also attacked in 2015, and how often his wife has relocated

 3   since he left Nepal. See Xiu Xia Lin, 534 F.3d at 167 (citing the significance of “the

 4   cumulative effect of th[e] inconsistencies”). The agency also reasonably relied on

 5   Banjade’s omissions from the detailed written statement attached to his

 6   application. Id. Banjade’s application did not mention filing a police report after

 7   the 2013 attack, his father’s assault during the 2015 attack at their home, or

 8   telephonic death threats.

 9         While the omission of threatening phone calls alone might be excusable, the

10   agency reasonably relied on the other omissions, which were of sufficiently

11   momentous events that an asylum applicant would be expected to include them

12   in an application. See Hong Fei Gao, 891 F.3d at 78–79 (explaining that “applicants

13   are not required to list every incident of persecution,” but an IJ considers “whether

14   those facts are ones that a credible petitioner would reasonably have been expected

15   to disclose under the relevant circumstances”). Given the multiple inconsistencies

16   and omissions, substantial evidence supports the agency’s adverse credibility

17   determination.     See 8 U.S.C. § 1158(b)(1)(B)(iii).     That determination was



                                               4
1   dispositive of asylum, withholding of removal, and CAT relief. 1

2          For the foregoing reasons, the petition for review is DENIED. All pending

3   motions and applications are DENIED and stays VACATED.

4                                                 FOR THE COURT:
5                                                 Catherine O’Hagan Wolfe,
6                                                 Clerk of Court




    1 An adverse credibility determination with respect to an asylum claim does not doom a CAT
    claim if there is additional evidence of a likelihood of torture, such as reports on widespread
    torture in the alien’s country of origin. Ramsameachire v. Ashcroft, 357 F.3d 169, 184–85 (2d Cir.
    2004). But “a petition for CAT relief may fail because of an adverse credibility ruling rendered in
    the asylum context where the factual basis for the alien’s CAT claim was the same as that rejected
    in his asylum petition.” Paul v. Gonzales, 444 F.3d 148, 157 (2d Cir. 2006). The question is whether
    there is additional “objective evidence” that the alien is likely to be tortured, independent of the
    facts alleged in his asylum claim. Ramsameachire, 357 F.3d at 185. On appeal, Banjade argues that
    there is, and he points to evidence he submitted to the IJ of general political unrest and violence
    in Nepal. He did not, however, adequately raise this argument in his brief to the BIA, so he has
    failed to preserve it for our review. See Foster v. INS, 376 F.3d 75, 78 (2d Cir. 2004).
                                                     5